Title: From George Washington to Robert Adam, 22 November 1771
From: Washington, George
To: Adam, Robert



Sir,
Mount Vernon 22d Novr 1771

In case of your going to England I should be obliged to you for using your Endeavours to purchase for me the Rights of Captns Robt Stobo & Jacob Vanbraam, to part of the 200,000 Acres of Land claimd by the Officers and Soldiers under Governor Dinwiddies Proclamation of the 19th of Feby 1754 which, by

a late determination of the Governor and Council will be, if got at all, Nine thousd Acres to each of these Gentlemen.
For neither of these shares would I give above an hundd pounds Sterlg at the Utmost because there is, in the first place a chance of our never getting the Land at all as it cannot yet be foreseen what difficulties we are to meet with from the Members of the Proprietary Governmt to the Westward of us; who have, it is said obtaind an actual Grant of the Country we are Surveying In—In the next place if we do get them it is under every disadvantage and discouragement that the nature of the thing can possibly be attended with for instead of getting one half of the Land Contiguous to Pittsburg as we were entitled to do by Proclamation & where it would be valuable we are obliged to go 300 Miles below, and take the Land in large Tracts by wch means, & the Nature of the Country, we must necessarily Include a large portion of bad Land as we are confind to 20 Surveys & have made 10 of them in the most extensive bodies of good Ld we cd find & have not got near one third of our qty which besides the hardship of compellg us to receive, will be attendd with much difficulty & great discontent at a division as it is almost impossible to divide the good & the bad in eql proportn amg the differt Claimts; add to this, that we are obligd to be at a dble expence; first in Survg the whole qty & then each Man saddled with the charge of layg of his own part seperately wch by the by appears to be subjected to the Manifest Inconvenience of being held in the Nature of a joint Interest & consequently no Man ascertaind of his particulr spot till the whole are ready & willing to divide, for which reason it is, I incline to buy, in order that this Inconv[ienc]e may be lessen’d by the principal Shares getting into fewer hands, & because hitherto the principal share of the advance (which has been upwards of £200) and almost the whole trouble has fallen upon me, otherwise I must have given up every hope of my own—Under these Circumstances which are justly and truely related I think those who have contributed nothing towards bearing the trouble, or expense of this business (among whom Stobo & Vanbraam are two) cannot expect much for their Shares & therefore I would give a trifle in order to take the chance of gaining as well as loosing as I must carry on the Work—Whatever Sums you agree for (& I have no doubts of yr purchag upon the best terms you can) I have desired Robt Cary

Esqr. & Co. to pay; & I shall be much obligd to you for any trouble you may be at & will thankfully repay all expences.
I have furthr to request the favr of yo., if it shd happen in yr way, to procure me a good Gardner; they, as well as other Tradesmen are frequently I am told to be had upon Indenture—Captn Jno. Johnstoun I know used to bring in more or less every yr in this manr, and sell them in the Country. I do not want one of yr fine fellows—a Man that can lay of a Garden, & will work hard in it afterwds, & who knows how to Sow Seeds in their proper Seasons is all that I desire. In short a good Kitchen Gardner is what I want—If he understd something of Fruit Trees & could Graft and Innoculate so much the better.
The Gun herewith sent please to have handsomely Stockd—let the Stock be of the same Bend, & Substance at the Britch as the old one—The Barl to be sealed and properly cleansd on the Inside & to have a new Lock of a piece with the Barl—the whole to be done in a compleat mannr—with a pair of Bullet Moulds.
A Neat Slip Cane, with a gold head (not expens⟨iv⟩e) with my Arms engravd thereon—Also a Plate with my Arms engravd & 4 or 500 Copies struck—A White Agate Stone fixd in the gold Socket sent with the Custis’s Arms engravd thereon for Mr Custis to whom it is to be chargd—Heartily wishg you a pleast Voyage &ca I am with gt Esteem Dr Sr Yr Most Obedt Servt

Go: Washington

